Laughlin, J.
(concurring) :
I concur in the views expressed by Mr. Justice Clarke with respect to the authority of the board of estimate and apportionment to audit and allow the claim of the petitioner, but I am of opinion that the proper construction of the statute is that the authority carries with it a duty to audit and allow the reasonable costs, counsel fees and expenses necessarily paid or incurred by the petitioner in successfully defending against the proceeding to remove-him from office.
Of course, many statutes, known as enabling acts, merely confer authority on municipal bodies, boards or officers to audit and allow in their discretion claims founded on an equitable or a moral obliga*638tion. although not enforciblebut as I view it, this is not of that character, and, if it were, 1 think that there would be no propriety-in granting a writ of mandamus, because if there be no duty to allow the claim or any part of it, even though it be established by uncontroverted evidence, then it is quite immaterial on what ground it has been rejected by the board. Of course, the board of estimate and apportionment is vested with discretion in the sense that the authority to determine what is a reasonable amount to allow is vested in it, but it is not, in my opinion, vested with discretion to allow or not to allow such reasonable amount when determined by it.
I am of opinion that-the Legislature itself determined that all .such claims should be paid by the city oil the reasonable amount thereof being determined by the board, and did not intend to leave it discretionary with the board to allow one and to reject another.
Order affirmed, with ten dollars costs and disbursements.